UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4880


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES BRYANT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00164-RBH-1)


Submitted:   May 7, 2013                      Decided:   May 23, 2013


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James        Bryant        pleaded         guilty    pursuant        to    a     plea

agreement to forcibly assaulting a federal correctional officer,

in   violation    of    18     U.S.C.    § 111(a)(1)           (2006).      The      district

court sentenced Bryant to thirty-seven months’ imprisonment.                                  On

appeal,    counsel      has      filed       a       brief    pursuant     to    Anders       v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious      issues      for      appeal,         but    questioning    the      district

court’s compliance with Federal Rule of Criminal Procedure 11

and the reasonableness of the sentence.                         Bryant was informed of

his right to file a pro se supplemental brief, but he has not

done so.      The Government declined to file a responsive brief.

Following a careful review of the record, we affirm.

           Because Bryant did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

proceedings for plain error.                     United States v. Martinez, 277
F.3d 517, 525 (4th Cir. 2002).                       To prevail under this standard,

Bryant must establish that an error occurred, was plain, and

affected his substantial rights.                       United States v. Massenburg,

564 F.3d 337, 342-43 (4th Cir. 2009).                         Our review of the record

establishes      that    the    district          court      fully   complied        with    the

requirements      of    Rule     11    and       ensured      that   Bryant’s        plea    was

knowing and voluntary.



                                                 2
            We review Bryant’s sentence under a deferential abuse-

of-discretion standard.          Gall v. United States, 552 U.S. 38, 51

(2007).      This       review   requires         consideration     of    both     the

procedural and substantive reasonableness of the sentence.                        Id.;

United States v. Lynn, 592 F.3d 572, 575 (4th Cir. 2010).                         After

determining whether the district court correctly calculated the

advisory    Guidelines      range,    we    must     decide     whether   the     court

considered    the       § 3553(a)      factors,       analyzed     the      arguments

presented    by     the    parties,        and    sufficiently      explained      the

selected sentence.         Lynn, 592 F.3d at 575-76; United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).

            Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,     “tak[ing]        into       account   the    totality    of    the

circumstances.”         Gall, 552 U.S. at 51; Lynn, 592 F.3d at 575.

If the sentence is within the appropriate Guidelines range, we

presume    that   the     sentence    is    reasonable.         United    States    v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                             Such a

presumption is rebutted only if the defendant demonstrates “that

the sentence is unreasonable when measured against the § 3553(a)

factors.”     United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

            We conclude that the district court committed neither

procedural nor substantive error in sentencing.                    The court fully

                                            3
evaluated      and   resolved   Bryant’s       objection    to      the   presentence

report.       Upon resolution of the objection, the court accurately

calculated and considered as advisory Bryant’s Guidelines range.

The   court     then    heard   argument      from     counsel      for   a   downward

variance, and Bryant allocuted.                The district court considered

the 18 U.S.C. § 3553(a) (2006) factors and explained that the

within-Guidelines        sentence    was       warranted       in    light    of   the

seriousness of the offense.          Counsel does not offer any grounds

to    rebut    the     presumption   on       appeal    that     Bryant’s     within-

Guidelines sentence is substantively reasonable, and our review

reveals none.        Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Bryant.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Bryant’s conviction and sentence.

This court requires that counsel inform Bryant, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Bryant requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Bryant.

                                                                              AFFIRMED



                                          4